          Case 3:19-cv-00050-BAJ-SDJ            Document 76       06/17/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


    KIRK MENARD                                                                        CIVIL ACTION

    VERSUS

    TARGA RESOURCES LLC                                                       NO: 19-00050-BAJ-SDJ



                                   RULING AND ORDER

         Before the Court is the Motion for Summary Judgment (Doc. 55) filed by

Defendant Targa Resources LLC. Plaintiff Kirk Menard has filed a response in

opposition (Doc. 65). Defendant filed a reply (Doc. 68). For the following reasons, the

Motion is DENIED.

    I.      FACTUAL BACKGROUND

         This matter arises from allegations that Plaintiff was wrongfully terminated

in retaliation for alerting his immediate supervisor of Defendant’s alleged attempts

to deceive the Louisiana Department of Environmental Quality (“LDEQ”). According

to the Complaint, Plaintiff was employed by Defendant as an Environmental Safety

& Health Specialist. 1 (Doc. 14 at ¶ 4). Plaintiff alleges that on October 5, 2018, he

participated in a conference call with the operations team, during which time he

informed company officials that the levels of total suspended solids (“TSS”) in

Defendant’s septic tanks exceeded regulatory limits. (Id. at ¶ 5). Plaintiff asserts



1 According to Plaintiff, the role of an Environmental Safety & Health Specialist is to identify and
report violations of environmental and safety standards under state and federal law. (Doc. 14 at ¶ 4).

                                                  1
             Case 3:19-cv-00050-BAJ-SDJ     Document 76    06/17/20 Page 2 of 9




that near the end of the call, Defendant’s district manager, Perry Berthelot, asked

Plaintiff to call him to discuss possible solutions to the high TSS levels. (Id. at ¶ 6).

Plaintiff claims that despite being warned to be wary of Berthelot by other employees,

he felt compelled to call him. (Id. at ¶ 7). Plaintiff avers that during the conversation,

Berthelot encouraged him to dilute the septic system water samples with tap water

to deceive the LDEQ. (Id. at ¶ 10).          Plaintiff claims that he found Berthelot’s

suggestions to be inappropriate and possibly unlawful, and reported the conversation

to his immediate supervisor, David Smith. (Id. at ¶¶ 11-14). Plaintiff claims that he

did not dilute any of the water samples. (Id. at ¶ 12). Plaintiff avers that on

October 10, 2018, he received a phone call from Jarrod Gregg, a safety supervisor,

alleging that he had received a complaint of “inappropriate comments” and that on

the next day, Plaintiff was fired. (Id. at ¶¶ 15-16). Plaintiff brought claims against

Defendant for violations of the Louisiana Environmental Whistleblower Statute

(“LEWS”) 2.

      II.      LEGAL STANDARD

            “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In determining whether the movant is entitled

to summary judgment, the court views the facts in the light most favorable to the

nonmovant and draws all reasonable inferences in the nonmovant’s favor. Coleman

v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).



2   La. R.S. 30:2027.

                                              2
          Case 3:19-cv-00050-BAJ-SDJ      Document 76     06/17/20 Page 3 of 9




      After a proper motion for summary judgment is made, the nonmovant “must

set forth specific facts showing there is a genuine issue for trial.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986) (internal citations omitted). At that moment,

the court does not evaluate the credibility of witnesses, weigh the evidence, or resolve

factual disputes. Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir.

1991), cert. denied, 502 U.S. 1059 (1992). However, if “the evidence in the record is

such that a reasonable jury, drawing all inferences in favor of the non-moving party,

could arrive at a verdict in that party’s favor,” the motion for summary judgment

must be denied. Id.

      The nonmovant’s burden is not satisfied by some metaphysical doubt as to the

material facts, or by conclusory allegations, unsubstantiated assertions, or a mere

scintilla of evidence. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

(internal quotations omitted). Summary judgment is appropriate if the nonmovant

“fails to make a showing sufficient to establish the existence of an element essential

to that party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

   III.    DISCUSSION

      Claims made under the LEWS are analyzed under the McDonnell Douglas

framework. Breaux v. Rosemont Realty, 768 F. App’x 275, 277–78 (5th Cir. 2019).

Plaintiffs are first required to make out a prima facie case. (Id. at 278). In order for

a plaintiff to establish a prima facie case of retaliation, he must show that: (1) he

engaged in activity protected by the statute; (2) he suffered an adverse employment

action; and (3) a causal connection existed between the protected activity in which he



                                           3
           Case 3:19-cv-00050-BAJ-SDJ    Document 76     06/17/20 Page 4 of 9




engaged and the adverse action. Bain v. Georgia Gulf Corp., 462 F. App’x 431, 433

(5th Cir. 2012).

      If a plaintiff makes out a prima facie case, the burden of production shifts to

the defendant to “articulate a legitimate, non-discriminatory reason for its decision

to terminate him.” Breaux, 768 F. App’x at 278 (quoting Machinchick v. PB Power,

Inc., 398 F.3d 345, 354 (5th Cir. 2005)). If the defendant meets its burden, the burden

of persuasion reverts to the plaintiff to show that the defendant engaged in retaliation

by, for example, showing that the defendant’s stated reason was pretextual. Id. The

plaintiff “must establish that his . . . protected activity was a but-for cause of the

alleged adverse action by the employer.” Zamora v. City of Houston, 798 F.3d 326,

331 (5th Cir. 2015) (quoting Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362

(2013)).

      Defendant raises several arguments in support of its motion for summary

judgment. First, Defendant argues that Plaintiff cannot establish a prima facie case

because his reporting of Perry Berthelot’s request to dilute water samples did not

constitute a protected activity under the LEWS. Under Louisiana law, a plaintiff

cannot recover under the LEWS where the reporting activity giving rise to the

whistleblower claim was part of his normal job responsibilities. English v. Wood Grp.

PSN, Inc., 2015 WL 5061164, at *13 (E.D. La. Aug. 25, 2015). Defendant hired

Plaintiff as an Environmental Safety and Health (“ES&H) Specialist. Plaintiff’s job

duties and responsibilities as an ES&H Specialist included “notifying [his] supervisor

of any safety, health, or environmental issues” and “identifying and reporting



                                           4
        Case 3:19-cv-00050-BAJ-SDJ        Document 76     06/17/20 Page 5 of 9




violations of environmental and safety standards under state and federal law.”

(Docs. 55-2 at 1; 65-1 at 1). During his deposition, Plaintiff testified that he thought

that Berthelot asking him to dilute water samples was asking him to commit a crime.

(Doc. 65-2 at 57-58). He then agreed that identifying and reporting violations of

environmental and safety standards would include reporting someone who asked him

to commit a crime. (Id. at 129-130). Based on Plaintiff’s own testimony, the Court

concludes that Plaintiff’s reporting of Berthelot’s request did not constitute a

protected activity because it was part of his normal job responsibilities. English, 2015

WL 5061164, at *13.

      Plaintiff argues that even if he were not protected under the LEWS for

reporting Berthelot’s request, he would still be protected for his refusal to participate

in the illegal act of diluting the water samples. In support of his position, Plaintiff

cites to Cheramie v. J. Wayne Plaisance, Inc., 595 So. 2d 619, 624 (La. 1992) as

authority for the proposition that the refusal to participate in illegal and

environmentally damaging work is an extreme form of “complaint” and constitutes

“complaining” under the LEWS.

      Defendant takes issue with Plaintiff’s argument because Cheramie was

interpreting the LEWS before its amendment in 1991.           At the time, the LEWS

prohibited any “firm, business, private or public corporation, partnership, individual

employer, or federal, state, or local governmental agency” from acting “in a retaliatory

manner against an employee, acting in good faith, who report[ed] or complain[ed]

about possible environmental violations.”      (Id. at 623 (citing LSA–R.S. 30:2027)



                                           5
          Case 3:19-cv-00050-BAJ-SDJ         Document 76      06/17/20 Page 6 of 9




(emphasis added)). The LEWS currently prohibits any “firm, business, private or

public corporation, partnership, individual employer, or federal, state, or local

governmental agency” from acting “in a retaliatory manner against an employee,

acting in good faith, who . . . [d]iscloses, or threatens to disclose . . . an activity, policy,

[or] practice of the employer . . . that the employee reasonably believes is in violation

of an environmental law, rule, or regulation.” La. Stat. Ann. § 30:2027 (emphasis

added).

       Plaintiff urges the Court to extend Cheramie’s holding to the current version

of the LEWS and find that a refusal to participate in illegal and environmentally

damaging work is a protected activity. Though the Louisiana Supreme Court has not

weighed in on this issue, it has interpreted the Cheramie holding as “support[ing] a

broad interpretation of the whistleblower statute.” Borcik v. Crosby Tugs, L.L.C.,

2016-1372 (La. 5/3/17), 222 So. 3d 672, 677.           In accordance with the Louisiana

Supreme Court’s guidance, this Court recognizes that a refusal to participate in

illegal and environmentally damaging conduct is a protected activity under the

LEWS.      Thus, Defendant cannot prevail on its argument that Plaintiff has not

articulated a protected activity.

       Second, Defendant contends that Plaintiff cannot establish a prima facie case

because temporal proximity alone is insufficient to establish a causal connection

between the protected activity in which he engaged and the adverse action. However,

the Supreme Court has held that when the period between the protected activity and

the adverse employment action is very close, temporal proximity alone can establish



                                               6
        Case 3:19-cv-00050-BAJ-SDJ        Document 76     06/17/20 Page 7 of 9




a prima facie case of retaliation. Strong v. Univ. Healthcare Sys., L.L.C., 482 F.3d

802, 808 (5th Cir. 2007) (citing Clark County School District v. Breeden, 532 U.S. 268,

273 (2001)). Moreover, the Fifth Circuit has held that a period of two months is close

enough to show a causal connection. Garcia v. Prof'l Contract Servs., Inc., 938 F.3d

236, 243 (5th Cir. 2019) (citing Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 994–

95 (5th Cir. 2005)). Here, Plaintiff alleges that he refused Berthelot’s request to dilute

the water samples on October 5, 2018 and was fired on October 11, 2018, six days

later. Thus, Defendant’s argument is unpersuasive.

      Third, Defendant argues that its legitimate, non-retaliatory reasons for

discharge were the true reasons for its decision because Plaintiff cannot demonstrate

that the individuals who made the decision to terminate him were even aware of his

protected conduct. A dispute of material fact exists as to who Plaintiff reported the

misconduct. Plaintiff alleges that he reported Perry Berthelot’s request to David

Smith, his immediate supervisor. (Doc. 65-1 at 22). Defendant alleges that Plaintiff

told Ted Keller, the area manager, that Berthelot instructed him to dilute water

samples.   (Doc. 55-2 at 2, 9).    Plaintiff and Defendant agree that Plaintiff told

Matthew Fitzgerald, an operator employed by Defendant, that Berthelot had asked

him to alter a sample. (Doc. 65-1 at 22; 65-20 at 8; 68-1 at 5). What is undisputed is

that neither Smith, Keller, nor Fitzgerald made the ultimate decision to terminate

Plaintiff’s employment.     That individual was Jessica Keiser, Defendant’s vice

president. (Doc. 65-1 at 34; 65-15 at 36).

      Defendant’s argument overlooks the applicability of the cat’s paw theory to



                                             7
        Case 3:19-cv-00050-BAJ-SDJ        Document 76    06/17/20 Page 8 of 9




Plaintiff’s case. Plaintiffs may use a cat’s paw theory of liability when they cannot

show that the ultimate decision maker harbored any retaliatory animus. Zamora,

798 F.3d at 331. Under this theory, a plaintiff must establish that the person with a

retaliatory motive somehow influenced the decision maker to take the retaliatory

action. (Id.). The Fifth Circuit has held that the cat’s paw analysis is a viable theory

of causation in the context of retaliation claims. (Id. at 332-33). Thus, the fact that

Keiser was allegedly not aware of Plaintiff’s protected conduct does not doom his case.

At trial, Plaintiff must demonstrate that Smith, Keller, or Fitzgerald had retaliatory

animus and used Keiser to bring about the intended retaliatory action. (Id. at 331).

Given the disputes of material facts in this case, the Court cannot conclude that

Plaintiff will be unable to do so as a matter of law.

      Lastly, Defendant argues that Plaintiff cannot show that the reasons for his

termination were pretextual. Defendant contends that Plaintiff was terminated for

both engaging in inappropriate conduct and for performance issues. (Doc. 55-2 at 9).

Regarding the alleged inappropriate conduct, Defendant suggests that Plaintiff

showed Nick Richard, an outside operator, a picture of his fiancée’s hemorrhoids in

the control room. (Id. at 5). Plaintiff denies making inappropriate comments to other

employees or contractors or showing anyone a picture of his fiancée’s hemorrhoids.

(Doc. 65-1 at 25-26).    Thus, a dispute of material fact exists concerning one of

Defendant’s stated reasons for terminating Plaintiff. Under these circumstances, the

Court cannot grant summary judgment in Defendant’s favor.




                                           8
         Case 3:19-cv-00050-BAJ-SDJ   Document 76   06/17/20 Page 9 of 9




  IV.      CONCLUSION

        Accordingly,

        IT IS ORDERED that the Motion for Summary Judgment (Doc. 55) is

DENIED.

        IT IS FURTHER ORDERED that the Motion to Strike (Doc. 64) is deemed

MOOT.



                              Baton Rouge, Louisiana, this 17th day of June, 2020



                                      _____________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                        9
